884 F.2d 1389Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael W. OWENS, Plaintiff-Appellant,v.J. Curtis FRUIT, Clerk of Court, Circuit Court, City ofVirginia Beach, Jury Commissioners of the City ofVirginia Beach, Defendant-Appellees.
No. 89-6532.
United States Court of Appeals, Fourth Circuit.
Submitted June 12, 1989.Decided Aug. 23, 1989.Rehearing and Rehearing In Banc Denied Sept. 25, 1989.

Michael W. Owens, appellant pro se.
Before PHILLIPS, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Michael Owens appeals from the district court's order denying relief in this civil action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Owens v. Fruit, C/A No. 89-23-AM (E.D.Va. Jan. 9, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.